Citation Nr: 1638107	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-37 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for Hepatitis B.

2. Entitlement to service connection for low back disability.

3. Entitlement to a compensable initial rating for bilateral hearing loss.  

4. Entitlement to service connection for hypothyroidism.  


REPRESENTATION

Appellant represented by:	David A. Standridge Jr., Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1961 to May 1969 (and had subsequent service in the National Air Guard). 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, the Board remanded the issues of service connection for Hepatitis B, tinnitus and low back disability and entitlement to a compensable initial rating for bilateral hearing loss for additional development.  

In August 2013, the RO granted service connection for tinnitus.  Since this rating action results in a complete grant of the benefit sought, this issue is no longer on appeal.  In October 2015, the Veteran appointed David A. Standridge, Attorney as his representative.  

The Veteran has additionally appealed the issues of an increased rating and earlier effective date for diabetes mellitus, Type II and a total disability rating based on individual unemployability.  In the interest of judicial economy, these issues should be certified for appeal and discussed in the future Board hearing .    

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  



REMAND

Following issuance of a statement of the case, the Veteran submitted a Form 9 in January 2014 regarding the issue of service connection for hypothyroidism.  The matter has been certified for appeal, but the hearing requested in his Form 9 was not scheduled.  After his change in representation, in May 2016 it was requested that the Veteran have a videoconference hearing on the issue of entitlement to a compensable rating for bilateral hearing loss.  As the remaining service connection claims have not been the subject of a hearing and the Veteran has a hearing request for several non-certified issues, the Board will defer adjudication until the hearing takes place.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board via video conference at the local office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


